Citation Nr: 0210854	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1986 to September 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1995 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Albuquerque, New Mexico and Chicago, 
Illinois.  The veteran was granted service connection for his 
sinusitis by the November 1995 rating decision, and his 
disability evaluation was increased to 10 percent disabling 
in the June 2000 rating decision, following the transfer of 
his file to the Chicago RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's sinusitis is not characterized as severe, 
with frequently incapacitating episodes, severe and frequent 
headaches, or purulent discharge or crusting.

3.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes of sinusitis per year. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6513 (1995 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the disability 
evaluation assigned for his service-connected sinusitis does 
not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences nasal 
congestion and forehead pain.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, statement of the case, and supplemental statements 
of the case issued in connection with the veteran's appeal, 
as well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained, and the veteran was afforded several VA 
examinations.  Furthermore, pursuant to a December 2000 Board 
remand, the veteran was asked to provide additional evidence 
regarding his treating physicians, as well as the dates and 
places of treatment.  However, the appellant failed to submit 
any specific information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  While the Board acknowledges that the veteran 
reported that he received treatment from a VA hospital while 
in New Mexico, the information he provided was nonspecific as 
to the location and dates of such treatment.  Nonetheless, 
the veteran's May 1996 VA examination shows that the veteran 
received medication at that time, and as such, it appears 
from the record that the treatment referred to by the veteran 
was actually his May 1996 VA examination, which is of record.  
The veteran has not made the Board aware of any additional 
evidence that should be obtained prior to appellate review.  
Likewise, the Board is not aware of any additional evidence 
that needs to be obtained in this appeal, and the Board is 
satisfied that the requirements under the VCAA have been met.  
The obligation that the RO provide the claimant with any 
notice about how the responsibilities are divided between VA 
and the claimant in obtaining evidence is now moot.  The 
Board finds that the duties to assist and notify have been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue  
of entitlement to an increased disability evaluation for 
sinusitis stems from an initial grant of service connection 
and the assignment of an initial evaluation for this 
disability.

Historically, the veteran was awarded service connection for 
sinusitis in a November 1995 rating decision, and a 
noncompensable disability evaluation was assigned, effective 
September 1995.  The veteran filed a notice of disagreement 
in January 1996, and following a VA examination, a statement 
of the case was issued in February 1997.  A contemporaneous 
rating decision continued the veteran's noncompensable 
disability evaluation.  The veteran perfected his appeal in 
April 1997.  In June 2000, following another VA examination, 
a rating decision and supplemental statement of the case were 
issued, increasing the veteran's disability evaluation to 10 
percent disabling.  In December 2000, the Board remanded the 
veteran's claim for additional development.  Following 
completion of the requested development to the extent 
possible, the RO issued a supplemental statement of the case 
in June 2001, continuing the 10 percent disability 
evaluation.  This appeal followed.  As the currently assigned 
10 percent disability evaluation is less than the maximum 
available under the applicable Diagnostic Code, the veteran's 
claim for an increased evaluation remains valid on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The November 1995 rating decision, which granted service 
connection for sinusitis, relied on the veteran's service 
medical records, which showed clinical and x-ray evidence of 
sinusitis during service.

The veteran was first afforded a VA examination in connection 
with his claim in May 1996.  According to the report, the 
veteran complained of nasal congestion, fullness, pressure, 
and pain over his right forehead.  He reported that he smoked 
one pack of cigarettes per day.  Examination showed that the 
veteran's septum was deviated to the left with a septal spur.  
The veteran also had a "boggy turbinate" on both sides of 
the nose, worse on the right side.  His oral cavity and 
oropharynx were normal, and his neck was without adenopathy.  
The examining provider noted that the veteran was referred to 
a primary medicine doctor for treatment, provided with 
Vancenase for his sinuses, and counseled the veteran to stop 
smoking because it inhibited care for his nasal and sinus 
symptoms.  The examining provider also noted that the veteran 
had not received treatment for his sinuses.

The veteran was afforded another VA examination in June 2000.  
The report indicates that the veteran reported that he 
developed recurrent "nasal blockage" during his service, 
which he was told was an infection.  The veteran complained 
of recurrent frontal headaches and pressure since 1987.  He 
also reported that antibiotics and nasal medications 
alleviated his symptoms.  The veteran related that he 
sometimes had yellowish green purulent discharge and 
intermittent fever.  He also stated that he had not had any 
allergy tests, but that his symptoms were worse in the spring 
and fall, and with sudden weather changes.  He denied any 
periods of incapacitation.  Physical examination showed a 
deviated nasal septum with obstruction, 60 percent on the 
left side, and 25 percent on the right side.  There was also 
moderate tenderness to pressure over the maxillary sinuses 
and bilateral floor of the frontal sinuses.  The diagnoses 
were deviated nasal septum with obstruction to the left and 
recurrent sinusitis based on history.  

The veteran was most recently afforded a VA examination in 
April 2001, pursuant to the Board remand.  According to the 
report, the veteran's claims file and remand instructions 
were reviewed.  The veteran complained of recurrent sore 
throats, a painful frontal sinus area, and postnasal 
discharge, as well as intermittent nasal obstruction during 
an "attack," which occurred about every two to three 
months.  He also complained of intermittent post-nasal 
purulent secretions.  He denied dyspnea at rest or upon 
exertion, speech impairment, and allergic attacks.  He 
reported that he used nasal spray, Entex, Actifed, Sudafed 
spray, and Motrin daily.  He also reported that he had 
moderate recurrent frontal sinusitis with a fever every few 
months, without headaches.  He related that he received 
private outpatient treatment for his sinusitis since his 
discharge, but that he had not required bed rest or 
hospitalization.  Examination indicated that the veteran's 
nasal septum was deviated to the left with 60 percent 
obstruction of the left nares and zero (0) percent 
obstruction of the right nares.  There was moderate 
tenderness of the floor of the left frontal sinus and over 
the left maxillary sinus, but there was no evidence of 
purulent discharge or crusting.  There was no stenosis of 
larynx or facial disfigurement.  X-rays showed mucosal 
thickening in the both the right and left maxillary sinuses, 
compatible with sinusitis.  The frontal, ethmoid, and 
sphenoid sinuses were normal.  The diagnoses were deviated 
nasal septum to the left with partial obstruction and mucosal 
thickening of the bilateral maxillary sinuses due to 
sinusitis.  The examining provider noted that the veteran's 
sinusitis primarily involved the nose and sinus.

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of respiratory 
disorders were amended, effective October 7, 1996.  See 61 
Fed. Reg. 46727-46728 (1996) (presently codified at 38 C.F.R. 
§§ 4.96-4.97 (2001)).   "[W]here the law or regulation 
changes after a claim has been filed or reopened but before . 
. . the appeal process has been concluded, the version most 
favorable to the appellant should and . . . will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating from October 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim.  For 
any date prior to October 7, 1996, the Board cannot apply the 
revised regulations.  In this case, neither set of criteria 
appears to be more favorable to the veteran.

The veteran's sinusitis is assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  
At the time of the veteran's initial claim for service 
connection for sinusitis, the RO assigned a noncompensable 
disability evaluation, effective September 1995, pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6513.  Under Diagnostic 
Code 6513, a noncompensable disability evaluation was 
assigned for x-ray manifestations of sinusitis with only mild 
or occasional symptoms.  A 10 percent disability evaluation 
was warranted where there was moderate, chronic maxillary 
sinusitis with discharge, crusting, or scabbing and 
infrequent headaches.  A 30 percent rating was assigned for 
severe chronic maxillary sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1995).  

The veteran's disability evaluation was increased to 10 
percent disabling, also effective September 1995, according 
to the current regulations.  A 10 percent disability 
evaluation is warranted under the revised Diagnostic Code 
6513 for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes of 
sinusitis per year with headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2001).

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's sinus disorder most closely 
approximates the criteria for the currently assigned 10 
percent rating, under both the former and current versions of 
the rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1995); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).

Considering the veteran's service-connected sinus disorder 
under the former criteria for evaluating sinus disorders, see 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1995), the Board 
finds that the evidence is consistent with the currently 
assigned 10 percent rating, and that an increased disability 
evaluation is not warranted.  In that regard, the objective 
clinical evidence of record does not show that the veteran's 
sinus symptomatology during the relevant appeal period 
resulted in recurrent incapacitating episodes of severe 
sinusitis with severe and frequent headaches and purulent 
discharge and crusting.  With the exception of the veteran's 
deviated septum, the relevant VA examination does not show 
any evidence of frequent recurrent incapacitating sinusitis 
episodes.  Likewise, the veteran denied headaches.  Moreover, 
there is no evidence that the veteran's sinus disorder has 
resulted in purulent discharge or crusting.  On repeat 
examination for purposes of this claim, there has not been a 
description of symptomatology that includes purulence or 
crusting.  While the chronic nature of the veteran's sinus 
disability is not disputed and the Board notes that mucosal 
thickening has been noted on x-ray, the Rating Schedule 
requires purulence or evidence of purulence for a 30 percent 
rating under the old criteria.  The 10 percent evaluation 
under the old criteria clearly contemplates moderate chronic 
sinusitis with, in pertinent part, discharge.  Thus, the 
Board finds that a rating in excess of 10 percent for the 
veteran's sinus disorder is not warranted under the former 
criteria for evaluating respiratory disorders for the appeal 
period in question.

Additionally, upon reviewing the revised rating criteria in 
relation to the evidence for consideration with regard to the 
veteran's sinusitis, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experiences three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment 
or more than six non-incapacitating sinusitis episodes, with 
headaches and pain, and purulent discharge or crusting.  In 
this regard, the Board observes that the medical evidence 
does not show that any of the veteran's sinusitis episodes 
have required antibiotic treatment three or more times per 
year, nor is there medical evidence of incapacitating 
episodes or purulent discharge or crusting.  An 
"incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2001).  The 
veteran has reported that he does not seek treatment by a 
physician when a sinusitis episode occurs; instead, he treats 
himself with over-the-counter cold and allergy medication.  
Furthermore, with respect to the criteria requiring more than 
six non-incapacitating episodes of sinusitis, the 30 percent 
rating under the revised criteria requires not only 
headaches, but also pain and purulent discharge or crusting.  
While the Board acknowledges that the medical evidence 
clearly indicates that the veteran has a deviated septum and 
mucosal thickening due to sinusitis, the VA examinations were 
consistently negative for purulent discharge and crusting. 
Likewise, the veteran denied experiencing headaches.  As 
such, the veteran's symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned ratings. 

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board finds that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his sinusitis, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board concludes that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
compensable disability evaluation for sinusitis for the 
entire period from the initial assignment of disability 
rating to the present time, on either a schedular or extra-
schedular basis. 


ORDER

An evaluation in excess of 10 percent for sinusitis is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

